COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-03-186-CR
 
 
RONDEZ WILCOTS                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant=s sole issue in this appeal was that the trial court abused its
discretion by refusing to hold a hearing on appellant=s motion for new trial.  Having
previously determined that appellant=s sole issue should be sustained, we abated this appeal and ordered
the trial court to hold a hearing on appellant=s motion for new trial.  The
trial court did so and denied the motion.




Although we have given
appellant an opportunity to file a supplemental brief addressing issues related
to the trial court=s denial of
his motion for new trial, he has declined to do so.  He has not challenged any aspect of the trial
court=s judgment other than the refusal to hold a hearing on the new trial
motion.  Accordingly, having previously
sustained appellant=s sole issue
on appeal, and granted him the full relief to which he was entitled on that
issue,[2]
we dismiss the appeal as moot.  See
Tex. R. App. P. 43.2(f); Jack
v. State, 149 S.W.3d 119, 123 n.10 (Tex. Crim. App. 2004).
 
PER CURIAM
 
PANEL A: 
LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: May 11, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex. R. App. P. 44.4; Price v. State,
826 S.W.2d 947, 948 (Tex. Crim. App. 1992); Martinez v. State, 846
S.W.2d 345, 347 (Tex. App.CCorpus Christi 1992, order), disp.
on merits, 846 S.W.2d 348 (Tex. App.CCorpus Christi 1992, pet. ref=d).